         Case 1:18-cr-00032-DLF Document 120 Filed 04/03/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

            v.
                                                          Crim. No. 18-CR-32-2 (DLF)
 CONCORD MANAGEMENT AND
 CONSULTING LLC

                 Defendant.


            GOVERNMENT’S MOTION FOR LEAVE TO FILE UNDER SEAL

       The United States of America respectfully moves for leave to file under seal a brief reply

in support of its motion for a status hearing. The reply attaches email communications that

discuss sensitive discovery, and therefore the reply is properly filed under seal pursuant to the

protective order.

                               Respectfully submitted,

ROBERT S. MUELLER, III                                        JESSIE K. LIU
Special Counsel                                               United States Attorney

By: /s/                                                       By: /s/
Jeannie S. Rhee                                               Jonathan Kravis
L. Rush Atkinson                                              Deborah Curtis
950 Pennsylvania Avenue NW                                    Kathryn Rakoczy
Washington, D.C. 20530                                        555 Fourth Street NW
Telephone: (202) 616-0800                                     Washington, D.C. 20530
Telephone: (202) 616-0800                                     Telephone: (202) 252-6886

JOHN C. DEMERS
Assistant Attorney General for National Security

By: /s/
Heather N. Alpino
U.S. Department of Justice
National Security Division
950 Pennsylvania Ave. NW
Washington, D.C. 20530
Telephone: (202) 514-2000
